Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021, 4/28/2022 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12-18 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. Specifically, the claims are directed towards a system but they do not recite structural features. Appropriate correction and/or clarification is required. The Office recommends amending the claims so that more structural features are recited in the bodies of these claims.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a request for supplemental content for use in connection with performing a content-replacement operation/based on receiving the request, selecting a replacement content segment for output in place of a modifiable content segment, wherein the selected replacement content segment is different from a replacement content segment/determining a probability of the device being able to receive the selected replacement content segment before the content-replacement operation/determining that the probability satisfies a threshold condition/based on the determining that the probability satisfies the threshold condition, determining that the device should output the selected replacement content segment in place of the modifiable content segment instead of outputting the stored replacement content segment in place of the modifiable content segment/upon determining that the device should output the selected replacement content segment instead of the stored replacement content segment, causing the selected replacement content segment to the transmitted to the device. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG:  determining a probability of the device being able to receive the selected replacement content segment before the content-replacement operation/determining that the probability satisfies a threshold condition. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing element – see below, and thus are still in the mental process category.
	This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a content-presentation device/computing system, which represent generic computing elements. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing system/content-presentation device represent generic computing elements. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 12, 19 are directed to a system and computer-readable medium for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea of Claim 1. The claims perform the claimed limitations of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Remaining dependent claims 2-11, 13-18 further narrow the abstract ideas of the independent claims. The claims further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining a first estimated value of serving the content segment/determining a second estimated value of serving the content/the threshold is based on a difference between the first estimated value and the second estimated value/the second estimate is based on the probability. The claims further include the additional element of a television, which represents a generic computing element; it does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application nor does it represent significantly more than the abstract idea itself. The additional elements do not, alone or in combination with the other additional elements, improve the functioning of the computing device or another technology/technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bafekr (20170188115) describes replacing video stream advertising with targeted replacement ads. However, Bafekr lacks the combination of claimed elements as claimed by the independent claims.
Ferber (20130097012) describes determining estimated values of serving selected replacement ads to a device, and determining that the device should output the selected replacement ad segment over other ad segments. However, Ferber lacks the combination of claimed elements as claimed by the independent claims.
Konig (20090077580) describes causing a device- stored replacement ad segment to be transmitted to a device while the device is receiving first content on a first channel, wherein the request is received while the device is receiving second content on a second channel. However, Konig lacks the combination of claimed elements as claimed by the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, AU 3622
11/21/2022